Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 2, 1971, convicting him of robbery in the second degree, upon a plea of guilty, and sentencing him to an indeterminate prison term not to exceed five years. Case remitted to the County Court, Nassau County, for a hearing and a determination as to the propriety of defendant’s plea of guilty. In the interim the appeal will be held in abeyance. Circumstances surrounding defendant’s guilty plea raise the possibility that the plea resulted from implied coercion. The issue can only be resolved after a hearing. Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.